Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 01, 2015

The Court of Appeals hereby passes the following order:

A15A1971. ENRICIUS M. EVERETEZE v. CHARLOTTE BLOWE.

      A trial court found Enricius M. Evereteze in contempt for failing to pay
$19,509.57 in child support. Evereteze filed this direct appeal. We, however, lack
jurisdiction. Because this case involves the collection of child support, it is a
domestic relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins
v. Davis, 318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Smoak v. Department of
Human Resources, 221 Ga. App. 257 (471 SE2d 60) (1996). Appeals in such matters
must be taken by application for discretionary appeal. See Smoak, supra. Evereteze’s
failure to follow the appropriate appellate procedure deprives us of jurisdiction to
consider this appeal, which is hereby DISMISSED.
                                      Court of Appeals of the State of Georgia
                                                                           07/01/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.